DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the ultrasonic treatment recited in line 5-6 is the same as or different from the ultrasonic treatment in line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation).
Regarding claim 1, Gokmen teaches an antibacterial solution for restricting microbial activity on fruits consisting of 1% ascorbic acid and 1% chitosan ([0015]). Gokmen teaches the composition is for extending the shelf life of fruits, and is therefore seen to be a blueberry fresh keeping agent.
Claim 1 differs from Gokmen in the recitation that the composition further includes 0.03%-0.5% of a Galla chinensis extract. 
Bae discloses the use of Galla Chinensis extract as an active ingredient for controlling plant diseases and discloses that Galla chinensis extract exhibits antibacterial activity and teaches use of Galla chinensis extract at a concentration of 1,000ppm or more (0.1%) (Google Patents Translation, Examples 1, 7). It would have been obvious to one of ordinary skill in the art to modify the composition of Gokmen to comprise at least 0.1% Galla chinensis extract as taught by Bae since both compositions are antibacterial compositions and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2).
Regarding claim 1, Gokmen in view of Bae does not specifically recite that the fresh keeping agent has a pH of 2.0-6.0, however Bae discloses using Galla chinensis in a formulation having a pH of 2.97 (USPTO Translation, [0047], Table 4, [0056]), therefore it would have been obvious to one of ordinary skill in the art to try provide the fresh keeping agent of Gokmen in view of Bae with a pH of 2.97, since Bae shows this was a suitable pH of a composition comprising Galla chinensis extract for treating plants. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation) in view of Shan CN 106561717 (Espacenet Translation) in view of Malnati Ramos et al. US 2020/0329743 in view of Rozenblat et al. US 2013/0323335.
Regarding claim 3, Gokmen in view of Bae discloses that Galla chinensis
Claim 3 differs from Gokmen in view of Bae in the recitation that during preparation of the fresh keeping agent, a ratio of solid to liquid during ethanol extraction of Galla chinensis is 1:10 – 1:20 (W/V), that a mixture of galla chinensis and ethanol is ultrasonically treated for 0.5 to 2 hours, and a supernatant obtained after ultrasonic treatment and centrifugation treatment is rotationally evaporated under vacuum at temperature is no more than 60 °C. 
However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Nevertheless, Shan discloses preparing a Galla chinensis extract and discloses that a ratio of solid to liquid during the ethanol extraction is 1:10 (W/V) (‘717, Espacenet Translation [0021]) Shan teach performing extraction for 2 hours and filtering the extract and performing vacuum evaporation of the filtered extract at a temperature that is not more than 60 °C ([0022], [0046]). 
It would have been obvious to one of ordinary skill in the art to prepare the Galla chinensis 
Claim 3 differs from Gokmen in view of Bae in view of Shan in the recitation that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 to 2 hours. Claim 3 differs from Gokmen in view of Bae in view of Shah in the recitation that the vacuum evaporation is vacuum rotational evaporation, however Malnati Ramos teaches optimal extraction ([0001]) and teaches assisting solvent extraction of plant extracts with ultrasonic treatment of 10-40 minutes and teaches performing concentration of a plant extract with vacuum rotational evaporation ([0023], [0024]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae in view of Shan such that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 hours and the vacuum evaporation to be vacuum rotational evaporation as taught by Malnati Ramos since it has been held that applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness.
Claim 3 differs from Gokmen in view of Bae in view of Shan in view of Malnati Ramos in the recitation that a supernatant obtained after ultrasonic treatment and centrifugation treatment is subjected to the rotational vacuum evaporation treatment. 
Rozenblat discloses that plant extracts are typically made by placing a plant sample in a mortar along with a small quantity of liquid (e.g. organic solvent) grinding the sample thoroughly and when the plant sample is completely ground the plant extract is separated from the ground plant material via centrifugation, filtering, etc, and the collected liquid is further processed ([0214]). Thus Rozenblat teaches separating ground plant material from the plant extract using filtering or centrifugation ([0214]) it would have been obvious to one of ordinary skill in the art to substitute the filtering step .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation and USPTO Translation) in view of Finan et al. US 2011/0190228.
Regarding claim 4, claim 4 differs from Gokmen in view of Bae in the recitation that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2%.
However, Bae discloses it was common to include a dispersing agent in a fresh keeping agent composition for plants (‘781, Google Patents Translation, Pg. 3, 9-11).
Finan discloses a sanitizing composition for fruit ([0001]) and discloses providing a dispersing agent (surfactant) in an amount between 0.1 and 20wt% and discloses a suitable surfactant includes tween 80 (polysorbate 80) ([0008],[0009], [0017]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae such that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2% as taught by Finan since it would have been obvious to select a known material based on its suitability for its intended use.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered, and a new grounds of rejection has been made to address the pH of the fresh keeping agent composition. The remaining arguments directed to Gokmen and Bae have been fully considered but have not been found persuasive. 
In response to Applicant’s argument that Bae focuses on providing a composition with antibacterial activity to prevent plants from having bacterial fruit blotch caused by acidovorax avenae subsp.citruli in plant growth stages and does not provide a fresh keeping agent to kill fungi of Botrytis cinerea, Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus (‘718, Google Patents translation, Pg. 2, last paragraph, claim 1, 2)., since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries and it would have been obvious to one of ordinary skill in the art to try and use the extract to control the fungus of blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP 2123.I,II).
Applicant argues that the Galla Chinensis extract of the invention is obtained by extraction with ethyl acetate and therefore there is a difference in extraction process and main ingredients with Bae. It is noted that claim 3 recites that ethanol is used in the extraction process, therefore applicant is arguing limitations which are not in the claims. It is also noted that Bae teaches extraction with ethyl acetate (‘781, USPTO Translation [0018]) (‘781, Google Patents Translation, Pg.3, lines 3-5).
Applicant argues that the composition of Gokmen is applied to ready to eat/or fresh cut fruits and/or vegetables and is not related to how to control the pathogenic fungi causing blueberry decay during long term storage. This argument has not been 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Bae and Gokmen teach compositions that are antibacterial compositions and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06.I). It is noted that Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogelgsang US 2014/0182016 discloses controlling fungal phytopathogens using Galla chinensis preparations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792